DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
 	|. Claims 1-7, drawn to a method of fracturing a wellbore through acidizing, classified in 166/308.2.
II.  Claim 8, drawn to a method of acidizing a wellbore through a diverter, classified.
The inventions are independent or distinct, each from the other because:
 in 166/305.1.

 	The inventions of Group I and Group Il are related to a method of treating a subterranean formation, however, the methods have different search strategies as well as they have acquired a different subclasses 308.2 and 305.1 respectively.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

lf Group l is selected, the following species selections apply: 
 	Claims 2-7 are generic to the following disclosed patentably distinct species:

 a) The applicant is to select the gelling agent of Formula I or Il or III or IV or V or VI or VIIl or VIIIl or IX or X or XI of claim 1, 

a. If the applicant selects Formula /, the applicant is also to select:
 i. R1to R4: same or different; represent hydrogen or C1-C8 alkyl group; (which one is R1, R2, R3, and R4)
 ii. X1 and X2: same or different; represent linear or branched; alkyl! or alkenyl group; (which one is X1 and X2) 
iii. R5 and R6: same or different; represent a moiety of -O- or - Alk-CH(0H)-CH2-S03 (which one is R5 and R6)

 	       b. If the applicant selects Formula Il, the applicant is also to select:
		i. RZ, R8, and R9: same or different; represent O- or Alk- CH(0H)-CH2-S03 or -Alk-CO2 or -Alk-OH, (which one is R7, R8, and R9);
 ii. X1 and X2: same or different; represent linear or branched; alkyl or alkenyl group; (which one is X1 and X2); 

  c. If the applicant selects Formula III, the applicant is also to select:
 i. R10, R11, and R12: same or different; represent O- or Alk- CH(0H)-CH2-S03- or -Alk-CO2; (which one is R10, R11, and R12)
			1. if Alk is selected, the selection is a CH3 or alkylene group,

Formula IV, the applicant is also to select:
 i. R13 to R15: same or different; represent alkyl group; (which one is R13, R14, and R15)

 e. If the applicant selects Formula V, the applicant is also to select:
 	 i. R16 to R20: same or different; represent O- or Alk-CH(0H)- CH2-S03- or -Alk-CO2 or —Alk-OH (which one is R16, R17, R18, R19, and R20)

 f. If the applicant selects Formula VI, the applicant is also to select:
 i. R22 and R23: same or different; (which one is R22 and R23) 

g. If the applicant selects Formula VIl, the applicant is also to select:
		i. R24 to R26: same or different; represent linear or branched; alkyl or alkenyl (which one is R24, R25, and R26)

 h. If the applicant selects Formula VIII, the applicant is also to select:
 i. R26 to R29: same or different; represent linear or branched; Alk- (which one is R26, R27, R28, and R29)

 i. If the applicant selects Formula IX, the applicant is also to select:
 i. R30 to R35: same or different; represent alkyl group (which one is R30, R31, R32, R33, R34, and R35) 

Formula X, the applicant is also to select: 
i. R36 to R38: same or different; represent linear or branched; alkyl or alkenyl (which one is R36, R37, and R38)

 k. If the applicant selects Formula XI, the applicant is also to select: 
i. Y1 and Y2: same or different; represent a moiety of -O- or - SO3, or CO2-, or  Alk-CH(OH)-CH2-S03- or -Alk-C02- or Alk-SO3-  (which one is Y1 and Y2) 

If Group Ill is selected, the following species selections apply:
 The applicant is to select the gelling agent of Formula I of claim 8; 
R1 to R4: same or different; represent hydrogen or C1-C8 alkyl group; (which one is R1, R2, R3, and R4)
X1 and X2: same or different; represent linear or branched; alkyl or alkenyl group; (which one is X1 and X2)
R5 and R6: same or different; represent a moiety of -O- or - Alk-CH(0H)-CH2-S03- or -Alk-C02- (which one is R5 and R6)

	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings require different search strategies and/or queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/29/2022